Case: 20-50886     Document: 00515832436         Page: 1     Date Filed: 04/22/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          April 22, 2021
                                  No. 20-50886
                                                                         Lyle W. Cayce
                                Summary Calendar                              Clerk


   John Mayton,
                                                           Plaintiff—Appellant,

                                       versus

   Cesar Casas, in his individual capacity; Luis Aguilar, in his
   individual capacity; The County of El Paso,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 3:19-CV-155


   Before Jolly, Elrod, and Graves, Circuit Judges.
   Per Curiam:*
          John Mayton, pro se, claims that El Paso County Constable Luis
   Aguilar directed El Paso County Deputy Constable Caesar Casas to arrest
   him and then to smash his head through a window as he left his eviction
   hearing in justice of the peace court. He sued Constable Aguilar, Deputy


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50886         Document: 00515832436              Page: 2       Date Filed: 04/22/2021




                                          No. 20-50886


   Casas, and El Paso County under 42 U.S.C. § 1983 and Texas law. 1 The
   district court dismissed some of his claims for failure to state a claim and
   dismissed others sua sponte under Federal Rule of Civil Procedure 41(b) after
   concluding that Mayton had repeatedly violated its orders. The district court
   also denied his motion to recuse. Still pro se, Mayton appeals the dismissal of
   his claims and the denial of his motion to recuse. 2
           We begin with the Rule 12(b)(6) dismissal. Our review is de novo. See
   Ruiz v. Brennan, 851 F.3d 464, 468 (5th Cir. 2017). “To survive a motion to
   dismiss, a complaint must contain sufficient factual matter, accepted as true,
   to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556
   U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570
   (2007)). “A claim is facially plausible if the plaintiff alleges facts that,
   accepted as true, allow a court ‘to draw the reasonable inference that the
   defendant is liable for the misconduct alleged.’” Id. (quoting Twombly, 550
   U.S. at 556). “Pro se complaints receive a ‘liberal construction.’” Brown v.
   Tarrant Cnty., 985 F.3d 489, 494 (5th Cir. 2021) (quoting Carlucci v. Chapa,
   884 F.3d 534, 538 (5th Cir. 2018)).
           Liberally construed, Mayton’s appellate briefs raise two arguments:
   first, that the district court wrongly ruled that Constable Aguilar and Deputy




           1
           The official caption spells Deputy Casas’s first name incorrectly: It is
   “Caesar”—not “Cesar.”
           2
              The parties have forfeited any challenge to the district court’s failure to comply
   with Federal Rule of Civil Procedure 58’s separate-document rule by asserting that we have
   jurisdiction and by failing to request dismissal of the appeal. See Moreno v. LG Electronics,
   USA Inc., 800 F.3d 692, 697 (5th Cir. 2015). We are confident that the district court’s
   dismissal orders constitute its “final decision” under 28 U.S.C. § 1291. See Cantú v.
   Moody, 933 F.3d 414, 418 n.1 (5th Cir. 2019).




                                                2
Case: 20-50886        Document: 00515832436             Page: 3      Date Filed: 04/22/2021




                                        No. 20-50886


   Casas had probable cause to arrest; and second, that the district court
   wrongly ruled that a courtroom was not a public forum. 3
           We need not address either argument. Constable Aguilar and Deputy
   Casas moved to dismiss based on qualified immunity. To overcome that
   defense at the Rule 12(b)(6) stage, Mayton had to plead facts “that
   demonstrate[d] liability and defeat[d] immunity.” Shaw v. Villanueva, 918
   F.3d 414, 417 (5th Cir. 2019). He thus had to allege facts showing that (1)
   Constable Aguilar and Deputy Casas violated a constitutional right, and (2)
   the right was “clearly established.” See id. Mayton’s briefs—even when
   liberally construed—do not acknowledge the second prong: Mayton makes
   no attempt to show that the relevant rights were clearly established at the
   time of the alleged misconduct. So Mayton has abandoned any argument that
   Constable Aguilar and Deputy Casas are not entitled to qualified immunity
   from his Section 1983 claims. See Yohey v. Collins, 985 F.2d 222, 224–25 (5th
   Cir. 1993). We therefore affirm the Rule 12(b)(6) dismissal.
           We next consider the Rule 41(b) dismissal. Our review is for abuse of
   discretion. See Griggs v. S.G.E. Mgmt., L.L.C., 905 F.3d 835, 844 (5th Cir.
   2018). Rule 41(b) empowers a defendant to “move to dismiss the action or
   any claim against it” “[i]f the plaintiff fails to prosecute or to comply with
   these rules or a court order.” Fed. R. Civ. P. 41(b). “Rule 41(b) permits
   dismissal not only on motion of the defendant, but also on the court’s own
   motion.” Campbell v. Wilkinson, 988 F.3d 798, 800 (5th Cir. 2021) (citing
   Morris v. Ocean Sys., Inc., 730 F.2d 248, 251 (5th Cir. 1984)). Still, a dismissal
   with prejudice under Rule 41(b) requires “‘a showing of (a) a clear record of
   delay or contumacious conduct by the plaintiff, and (b) where lesser


           3
             Although the issues section of Mayton’s opening brief asserts that the district
   court erred in dismissing his claims against El Paso County, Mayton does not actually
   address those claims in the argument section of his briefs.




                                              3
Case: 20-50886      Document: 00515832436          Page: 4    Date Filed: 04/22/2021




                                    No. 20-50886


   sanctions would not serve the best interests of justice.’” Griggs, 905 F.3d at
   844 (quoting Gates v. Strain, 885 F.3d 874, 883 (5th Cir. 2018)). Both
   requirements are met.
          As for the first requirement, we easily conclude that Mayton engaged
   in delay or contumacious conduct. “‘In most cases, a plain record of delay
   or contumacious conduct is found if one of the three aggravating factors is
   also present: (1) delay caused by the plaintiff; (2) actual prejudice to the
   defendant; or (3) delay as a result of intentional conduct.’” Id. (quoting
   Stearman v. Comm’r, 436 F.3d 533, 535 (5th Cir. 2006)). At least two
   aggravating factors are present. First, Mayton—and Mayton alone—is
   responsible for the delay resulting from the parties’ repeated failure to submit
   a court-ordered joint discovery plan. Second, that delay resulted from
   intentional conduct by Mayton to obstruct the litigation. Mayton initially
   refused to consent to a discovery plan because the defendants declined to
   stipulate to 50 interrogatories. He later withheld consent on the ground that
   defense counsel had “no business, no standing” to represent Constable
   Aguilar and Deputy Casas since El Paso County had been dismissed. He
   continued to withhold consent on this baseless ground, even after the district
   court had overruled his objection to the representation. Worse, he refused
   to respond to discovery on the same ground. In the light of Mayton’s
   repeated and intentional failure to cooperate with defense counsel and to
   comply with court orders, we find “a plain record of delay or contumacious
   conduct.” Id. (quoting Stearman, 436 F.3d at 535).
          As for the second requirement, we are convinced that “‘lesser
   sanctions would not serve the best interests of justice.’” Griggs, 905 F.3d at
   844 (quoting Gates, 885 F.3d at 883). The district court dismissed Mayton’s
   claims as a last resort. Before the dismissal, it had twice reminded Mayton of
   his obligation to cooperate with defense counsel, and it had warned Mayton
   that he “risk[ed] sanctions, to include the dismissal of his case, if he



                                          4
Case: 20-50886       Document: 00515832436             Page: 5      Date Filed: 04/22/2021




                                        No. 20-50886


   continue[d] to obstruct this litigation.”               It advised Mayton that
   noncompliance with its September 11, 2020 order “may result in dismissal of
   this case for failure to prosecute.” Yet Mayton violated the order anyway:
   He failed to timely file the court-ordered notice of service of discovery. His
   repeated violation of court orders—even after learning that noncompliance
   might result in dismissal—suggests that a sanction short of dismissal would
   not have served the interest of justice.
          Because the record reflects that Mayton engaged in delay or
   contumacious conduct, and lesser sanctions would not have done the job, we
   affirm the Rule 41(b) dismissal order.
          Finally, we consider recusal. 4 We review the district court’s refusal
   to recuse for abuse of discretion. See Andrade v. Chojnacki, 338 F.3d 448, 454
   (5th Cir. 2003). A federal judge “shall disqualify himself in any proceeding
   in which his impartiality might reasonably be questioned.” 28 U.S.C.
   § 455(a). In applying Section 455(a), we “must determine ‘whether a
   reasonable and objective person, knowing all of the facts, would harbor
   doubts concerning the judge’s impartiality.’” Tejero v. Portfolio Recovery
   Assocs., L.L.C., 955 F.3d 453, 463 (5th Cir. 2020) (quoting United States v.
   Jordan, 49 F.3d 152, 155 (5th Cir. 1995)).
           We see nothing that would cause a reasonable and objective person to
   doubt the district judge’s impartiality. Mayton offers assorted reasons why
   (he thinks) a reasonable observer might have doubts, but only two of them
   appeared in the underlying recusal motion: that (1) the district judge is
   “married to a police officer,” and (2) the district judge, Mayton says, is
   “known to be partial to law enforcement.” The first reason fails because the


          4
           Mayton does not challenge the denial of his second recusal motion, brought under
   28 U.S.C. § 144 and denied by another district judge.




                                              5
Case: 20-50886       Document: 00515832436         Page: 6   Date Filed: 04/22/2021




                                    No. 20-50886


   district judge’s spouse retired from law enforcement before any of the events
   giving rise to this lawsuit occurred; the spouse had no involvement or interest
   in the matter. The second reason is conclusory, baseless, and unsupported
   by any evidence. The district court did not abuse its discretion, so we affirm
   its refusal to recuse.
          Accordingly, for the reasons we have given, the district court’s
   judgment is, in all respects,
                                                                 AFFIRMED.




                                         6